Citation Nr: 0825796	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-32 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD with secondary 
major depression.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to October 
1971.  He also served for one year and two months in the 
reserves.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in which the claim to reopen the 
previously denied claim for service connection for PTSD was 
reopened, but the claim for service connection for PTSD was 
denied.  

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in July 2008.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A January 2001 letter denial denied entitlement to 
service connection for PTSD.  The veteran did not appeal this 
decision.

2.  Evidence received since the January 2001 letter denial 
includes evidence necessary to substantiate the claim, i.e., 
service records not previously of record and the veteran's 
testimony as to the specifics of his inservice stressor.  
This evidence raises a reasonable possibility of 
substantiating the claim.

3.  The medical evidence establishes that the veteran is 
diagnosed with PTSD and major depression that is 
etiologically linked to active service, and service 
department records verify the presence of the claimed 
stressor.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 2001 letter denial is 
new and material and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

2.  The criteria for service connection for PTSD and major 
depression have been met.  38 U.S.C.A. § 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  New and Material Evidence

In a January 2001 letter denial, the RO denied the veteran's 
claim for service connection for PTSD on the grounds the 
veteran failed to provide information concerning the 
stressful events he alleged had caused his PTSD.  Notice of 
his appellate rights was provided with the letter denial, on 
January 17, 2001.

The veteran did not file a timely notice of disagreement, and 
the January 2001 denial became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the January2001 letter denial 
includes service personnel records that were not previously 
of record.  In addition, the veteran testified as to the 
specifics of his averred stressor before the undersigned 
Veterans Law Judge.

The veteran's testimony is new in that it was not previously 
of record.  It is also material in that it establishes 
specific details about the claimed inservice stressor, the 
explosion of a boiler on board the USS Raleigh (LPD-1) that 
was determined to be the cause of the veteran's PTSD and 
major depression by VA and private health care providers.  
This evidence is therefore also material.

Accordingly, reopening the claim for service connection for 
PTSD is warranted.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f).

The veteran's reports of medical history and examination at 
entrance to reserve duty show no defects, diagnoses, 
abnormalities or other findings concerning a psychiatric 
condition.  Medical examination was not conducted on entrance 
to active service.

However, service medical records show complaints of and 
treatment for anxiety and depression in June 1971 including 
treatment with prescribed medications Elavil, Librium, and 
Thorazine.

The records show that he initially reported with complaints 
of having unknowingly ingested a hallucinogenic drug that was 
given to him by someone else at a party.  He reported that he 
had experienced flashbacks since then.  The medical personnel 
observed the veteran to be very nervous and anxious, and to 
articulate an indefinable fear of being aboard ship.  The 
ship was not yet underway.  Thorazine was prescribed.  Later 
the same month, he presented with superficial lacerations to 
his left hand, which he reported were self-inflicted.  He 
described himself as all uptight inside, and stated that he 
was afraid he would do something really bad in future, like 
hurt himself or commit suicide.  The physician noted that the 
veteran had worked in engine rooms but could not tolerate it, 
and was therefore transferred to duty on the mess decks.  The 
veteran was noted to appear quite depressed, and to break 
into tears when talking about his girlfriend and home 
situation.  An undated entry notes that the veteran had made 
some adjustments to Navy life, nevertheless, evaluation for 
unsuitability was recommended.

In August 1971, service medical records show the veteran 
presented with problems with depression and a history of 
suicidal gesture.  Psychological evaluation revealed an 
anxious young man who seemed to feel hopeless.  Conversation 
was coherent and relevant and there was no evidence of 
psychosis or drug effects.  The veteran reported a history of 
rejection by his parents and being inadequate to handle 
stressful situations.  Due to problems in the family, he 
lived mostly with his maternal grandmother.  He stated he 
entered the Navy out of fear of being drafted.  

Administrative discharge was apparently twice previously 
considered, once when he was in the RTC, and again during his 
reserve service.  The veteran reported relying on pep pills 
and his girlfriend for emotional well-being.  However, he 
stopped taking the pills before starting active duty.  He 
again reported possibly being slipped a hallucinogenic drug 
at a party, prior to his entrance to active service.  The 
examiner diagnosed inadequate personality and drug abuse by 
history, and observed that the veteran's level of adjustment 
was never such that he could be expected to adapt.  
Administrative discharge was recommended.  

The veteran's report of medical examination at discharge, 
dated in October 1971, shows no complaints, defects, 
diagnoses, abnormalities or other findings of any psychiatric 
condition.  Re-evaluation was conducted in November 1971 on 
board the USS Raleigh, and no defects were noted.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003. A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306. In VAOGCPREC 3-2003, the VA's General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition. See also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

It is clear from the service medical records that any 
psychiatric deficit was first discovered during active 
service. The veteran's own report of treatment or problems in 
childhood or prior to active duty, absent medical evidence 
documenting findings of any psychiatric diagnosis, defect, or 
abnormality prior to active service, does not rise to the 
level of clear and unmistakable evidence required to rebut 
the presumption of soundness at entry into service. The 
presumption of soundness is not rebutted. See Wagner, supra

VA treatment records show the veteran reported stressful 
events including an explosion in service with deaths and 
traumatic experiences in his youth.  He reported taking 
valium for about 30 years, along with illicit drugs.  PTSD 
was diagnosed.

VA examination conducted in July 2004 shows the veteran 
reported a boiler explosion on board ship, and that he saw 
two people killed.  The examiner diagnosed PTSD and major 
depression and opined that the depression was more likely 
than not related to the PTSD.  He noted that the veteran was 
unemployable due to his psychiatric condition.  

The veteran's private treating physician submitted two 
statements, in October 2000 and April 2004.  The physician 
noted that he treated the veteran beginning in September 2000 
as a referral from the Veterans' Center, to January 2002 for 
symptoms of severe depression, aggressive behavior, anger, 
sleep disorder, intrusive thoughts, withdrawal from social 
contacts and problems with intimacy.  He observed the veteran 
had a skill of detailing automobiles but could not practice 
it due to his nervous condition.  In 2004, the physician 
diagnosed chronic PTSD in AXIS I with unemployment, financial 
problems, inadequate healthcare and exposure to a shipboard 
accident with no follow-up with psychological help in AXIS 
IV.  In 2000, the physician also opined that the explosion in 
the ship's engine room was the source of the veteran's PTSD.  

Service personnel records show the veteran was assigned to 
the USS Raleigh from May 1971 to October 1971.  These records 
also show his performance was found satisfactory and he was 
recommended for advancement in July 1970.  He was promoted to 
Fireman Apprentice in September 1970.  In December 1970, the 
records show he was performing unsatisfactorily in academic 
progress.  Notwithstanding, he commenced sea duty in May 
1971.  In July 1971, he was put on messman duties.  In 
September 1971, he was shown to score 3.6 and above on his 
evaluation.  He was relieved of messman duties in October 
1971 and subsequently not recommended for re-enlistment due 
to character and behavior disorders.  It is noted that he 
retained the rate of Fireman Apprentice throughout his active 
duty, and that he scored no less than 3.0 in performance 
marks during his enlistment.

In response to the RO's attempts to verify the veteran's 
stressor, the National Archives and Records Administration 
(NARA) responded, in November 2007, that the deck logs for 
the USS Raleigh revealed no documentation of a boiler 
explosion resulting in deaths of sailors for the time period 
from July 1, through August 31, 1971.  However, NARA referred 
the RO to the U.S. Armed Services Center for Unit Records 
Research (CURR) for further information.  A response from 
CURR dated in February 2008 shows that for the time period 
from June 1971 to July 1971 deck logs did document the 
occurrence of a boiler explosion on the ship.  CURR 
recommended that the RO forward the names of the casualties 
to facilitate further research.

In June 2008, the veteran testified about his stressor before 
the undersigned Veterans Law Judge.  The veteran testified 
that his rate while on active duty was as a Fireman, and his 
initial job aboard the USS Raleigh was to work in the boiler 
room.  When the explosion occurred, he was on break and not 
in the boiler room itself.  However, he knew the men who were 
killed.  He testified he wasn't right after this happened.  
He was re-assigned to messman duties and, thereafter, 
discharged.

In reviewing the evidence overall, evidence from CURR and the 
veteran's service personnel records are most compelling.

CURR confirmed the occurrence of a boiler explosion sometime 
between June and July 1971.  NARA did not find a boiler 
explosion, but the dates for NARA's search were July 1, 1971 
through August 31, 1971.  Since both entities used the deck 
logs as their source of information, it can be concluded that 
the boiler explosion occurred between June 1, and June 30, 
1971.

Service personnel records corroborate the veteran's testimony 
and statement that he worked as a Fireman throughout his 
period of duty on board the USS Raleigh, and he was shifted 
to messman duties July 1, 1971.  This is consistent with the 
findings from CURR, which would appear to document the boiler 
explosion as having occurred in June 1971.  Service personnel 
records further show that his performance marks remained 
above 3.0 during his active duty and were as high as 3.8 and 
3.6 on a 4.0 scale in September 1971.  This is a testament to 
his character and capability.  

It is noted that these findings are consistent with service 
medical record entries showing the onset of depression and 
anxiety in June 1971.  While the initial entry was dated 
prior to the ship going underway, subsequent records show the 
veteran made some positive adjustments to Navy life later in 
June only to be recommended for administrative discharge in 
August 1971.  The recommendation for discharge was based on 
psychiatric findings and a diagnosis of inadequate 
personality.

The record presents no evidence to contradict the veteran's 
reported stressor and in fact CURR documentation supports his 
contention that an explosion did occur in the boiler room of 
the USS Raleigh while the veteran was stationed on board, 
performing duties as a fireman.  The record also reflects 
that the veteran was transferred from duties in the boiler 
room very shortly after the explosion. Furthermore, the fact 
remains the veteran was found to exhibit anxiety and 
depression sufficient to require treatment with prescribed 
medications during active service, and that he was 
subsequently administratively discharged due to these 
psychiatric symptoms.  Private and VA records reflect he is 
presently diagnosed with PTSD that has been found to be the 
result of his averred inservice stressor, and major 
depression which is the result of his PTSD.

Accordingly, service connection for PTSD and major depression 
is warranted.  See 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the 
previously denied claim for service connection for PTSD is 
reopened.

Service connection for PTSD and major depression is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


